On order of the Court, the application for leave to appeal the March 13, 2018 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on the application. MCR 7.305(H)(1).
The appellants shall file a supplemental brief within 42 days of the date of this order addressing: (1) whether the Court of Appeals erred in determining that the trial court's decisions under Section 39 of the Adoption Code, MCL 710.39, were moot in light of the order of filiation that entered in the paternity action; and (2) whether In re MKK , 286 Mich. App. 546, 781 N.W.2d 132 (2009), should be overruled. In addition to the brief, the appellants shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being served with the appellants' brief. The appellees shall also electronically file an appendix, or in the alternative, stipulate to the use of the appendix filed by the appellants. A reply, if any, must be filed by the appellants within 14 days of being served with the respective appellee's brief. The parties should not submit mere restatements of their application papers.
We further direct the Clerk to schedule the oral argument in this case for the same future session of the Court when it will hear oral argument in In re MGR, Minor (Docket Nos. 157821-2).
The Family Law Section of the State Bar of Michigan is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
Motions for permission to file briefs amicus curiae and briefs amicus curiae regarding these cases should be filed in In re MGR, Minor (Docket No. 157821-2) only and served on the parties in both cases.